~’lw,QELp ~Og

February ll 2015

Court Of-Criminal Appeals`

Clerk, Abel Acosta

P.O. Box 12308, Capital Station_

Austin, Texas 78711

RE: Ex Parte Bruce William Macon
wrri£ _Nos. w09-00206-H(D`) and wo9-0©207-H(D)
Trial Court Nos. FO9-00206 and F09-00207

Dear Clerk/

Enclosed you Will 'find "Applicant's+Traverse To The Trial Court's Findings of Fact
And Conclusion Of Law" in the above styled and numbered cause. Please file-stamp

said instrument and brinq it to the attention of the court in your usual fashion.

Thank you for your time and cooperation.l

Respeotfully Submitted:

:2§23®»\_°?;L/Z4$/€`»

Bruce William Macon No.156833l
coffield Unit

2661 F.M. 2054

Tennessee Colony, Texas 75884 -

CC:
Christine S. Ou v ' . ; RECE[VED m
Asslstant Dlstrlct Attorney , CO'uRT oF cR:MlNALAPPEALS

Frank Crowley Courts BLDG.
133 N. Riverfront Blvd..LB-l9
Dallas, Texas 75207-4399

FEB 05 2915

Abei Acosia, Cher§213 S.W.
3d 916,919(Tex.w1m. App 2007). a@,~:»»~ntly, the trial court'e fin§ings of Facte
stating that-”Lenox states that the 186 day offer was a “tenporary oifer" and a

"today only” offer which began and ended within a matter of a few minutes“*~ehould
be overruled based upon Mr Lenox' s conflicting af£idavite, because trial counsel'a 2
cannot ,change their statements at will¢ inorder to hide the fact that they failed
to provide reasonably effective assistance of counsel. Texaa Penal code § 37 92(vernon
supp 2005_) way 213 s.w. ad 916. alarm crim. App. 2007). ` '

'?

Coneequently, the trial court's conclusion of law holding that-"Applicant’“
bee faile§ 'to prove that he received ineffective assistance of counsel. Applicant
did not prove that but for the ineffective advice of counsel there is a reasonable
probability that Applicant would have accepted the plea offer. Applicant `has not
been denied any of the rights guarantee€ him by the United Stataa Gonatitution or the~'
Texas~h¢onstitution. Applicant is legally confined and reatrained" ’ -ahould be over~
ruled because thel trial court'a decision ia baae& upon false “‘fidavita made by ‘71 ;~
Mr¢ Lenox, and has resulted in an unreasonable application of clearly established
federal law au determined by me supreme court us me united suauuu ‘

 

‘5

   

mird, we trial mm findings of smthe mcmann of law should be over-
ruled because the trial court failed to investigate or consider applicant‘a witness
- affidavits from Jeanette Dixon¢ Applicant's girlfriend (Exhibit'No. l), and Michell
Lankford, Applicant'e eieter (Exhibit No. 2). Both of these witnesses stayed in con-
stant contact with Mr. Lenox from the first week that Mr. Lenox was appointed to
represent applicant until applicant was tried and convicted by the cour§..The fact
vthat Mr. -Lenox informed applicant'e family :of all plea bargains is supported by
a letter from Mr. Lenox_etating that he communicated to Mr. Macon through his family.
|(See: better from Mr. Lenox stating that he communicated to applicant through his
family, Jeanette Dixon and Michelle Lank£ord, Exhibit No 4). `

_ The evidence preeented in these affidavits were vital to applicant' s naboee
corpus preceeding¢ because both of these witnesses were in constant contact with
Mr.4 Lenox during the plea bargain process and both of these witnesses had given
1 sworn affidavits stating that Mr. Lenox never informed them of the 180 day state
jail offer¢ but that he did inform them of the twenty year plea offer. (See: Exhib1t
No. 1, Affidavit of Jeanette Dixon, and Exhibit No. 2, Affidavit of nicholle Lankfordl

However¢ the record shows that the trial court failed to consider applicant' s
'.witnees affidavit while addressing his claim of ineffective assistance of counsel,
v thereby denying applicant due process of law in violation of the fifth and fourteenth
'~amendment. For this reason and the reasons stated above¢ the “Findings of Fact
And Concluaion of Law" of the trial court is unreliable, because it is not euppo§tf '|,
by the record F._x nerve arenaley, 781 s. w.zd sae. aav(oex. c¢w. App. 1939). rn conc1u-»
eion¢ the recommendation of the trial court mud:be overruled and applicant's habeas
corpus petition should be grented¢ reversing his conviction and tenanding his cauee

back to the point of the State prosecutor offering him six months in state jaila
Applicant So Movee The Court. '

 
 

Reepectfully Submitted:

 

amos nason no. 1568331
° Coffield Unit
2661 F.n. 2054
Tennessee Colony¢,Texae 75884
Applicant;j?ro se

 

 

I, Br`uce 'Ma¢om Apg_>].icanl:; Pr<> am do hereby certify that a true and correct;
~ haley uf this foregoing instrument has been served upon Christine S. Ou, miatant

' . Distric:t At;torney, E'rank crowley Cour'ta BL;JG.', 133 N. River:£ront `BLVD~¢ LB-1_9¢

.  Dallaa, Texas 75207~4399. sxe¢utee on this man day of sébruary, 2015.

l Sign: /BM M 4_/-

ounce Ma¢on, mo. 1558331
Applicant ¢ -Pro se

z"-‘,- ’ -J
`;.,¢ m

E_xhibit maher One
(A£fidavit c>f Jaanett;e Dixon}

State Of Texas

Sworn Affidavit

CO?¢O’J&O?¢O'J

County Of Dallas
v"""’A`ff:`L"dL’=i'v`it`'O`f"J'ear"ré.>t`;te*D'i'xon`"""""

Before me/ the undersigned authority, personally appeared Jeanette Dixon and

after being duly sworn stated the following:

My name is Jeanette Dixon, and I am over 18 years of age and competent to
make this affidavit. I am the Mother of Bruce Macon's children. Prior to Bruce Macon's
trial, I talked to Mr. Roger Lenox on many accasions-and even filed a “Non~Prosecu-.
tion form" stating that I was not being held against my will on the day of this
incident. While talking to Mr. Lenox he would always tell me that the State£sfr.:
attorney was offering Bruce twenty (20) years if he plead guilty to both offenses.

But Mr. Lenox never inform= me nor Bruce Macon that the State's attorney had
offered Bruce six (6) months in state jail. Had I been informed of a six month
state jail offer l would have insured that Bruce would have excepted the offer rather

than go to trial knowing that he could receive twenty-five years to life in prison.

I further state that I have not been threatened or coerced to make this
statement, nor have I received or been promised anything of value to make this
affidavit. l have signed this affidavit knowingly/ freely, voluntarily and because

the statements made herein are true and correct.

M Q§:;:>

anette Dixon

SubScribed And Sworn To Before Me, the undersigned authorit;, on thiséh§§£ day

Of OCtObEr/ 2014.
Z…M wide ~

ota y Public, State of Texas

    
       
   

Qu\NN ‘PONDE)¢O'?¢O‘#¢O?W?

County Of Dallas

Affidavit Of Michelle Lankford

Before Me, the undersigned authority, personally appeared Michelle Lankford

and after being duly sworn stated the following:

My name is Michelle Lankford, and I`am over 18 years of age and competent to
make this affidavit. I am the sister of Bruce Macon and I have testimony supporting
my brother's claim that'Mr. Lenox never informed Bruce of a six month state jail
offer.v Prior _to my brother‘s` trial I called and talked to Mr. Roger Lenox on
many accasions. I specifically asked Mr. Lenox what was the State trying to offer
Bruce? Mr. Lenox told me that the State was offering Bruce twenty (20) years
in prison if Bruce plead guilty to both offenses. Mr. Lenox never informed me nor

'Bruce mex\ drm»de£ia&¥s nattorney had offered him six (6) months in state jail.
If Mr. Lenox would have informed me or my brother of a six month state jail offer'
l would have insured that Bruce Macon would have excepted the offer rather than
go to trial knowing that he could.receive twenty+five years to life in prison. I

will testify to this in a court of law.

- I further state that l have not been threatened or coerced to make this
statement, nor have l received or been promised anything of value to make this

affidavit. I have signed this affidavit knowingly, eely, voluntarily and

  
   
 

because the statements made herein/are true and correct

oftOctober/'2014.

otgry P blic, State of Texas

%;a\ x \asz_;\x l 3a1 aax.x_z.zaxl_x_xua

§o?“ "1/(,6 QU|NN PONDEXTEH

* * NomryPubHc

z `¢¢ State 01 Taxas ,
'l'or\¢ MyComm. [xplros 11 12 2016

 

 

 

 

 

Exhib;i_t Nunioer Three
(A££iaavir. of Bruce Macon)

 

State Of Texas

Sworn Affidavit

601¢0-)¢0)¢0>¢0=¢0:

County Of Anderson

Affidavit Of Bruce William Macon

Before me, the undersigned authority, personally appeared Bruce William Macon

and after being duly sworn stated the following:

My name is Bruce William Macon, and I am over 18 years of age and competent
to make this affidavit. My trial counsel, Mr. Roger Lenox stated in his affidavit
that he notified me that there was a plea offer of ,as he stated--"I believe the
offer was 180 days" ~-in state jail on both cases, but I insisted on maintaining my
innocence and insisted on a speedy trial. This is a false statement. Mr. Lenox did not
inform me of the offer of 180 days in state jail made by the State. Had I been
informed of this six month_plea offer I would have accepted this offer and taken the
180 days rather than proceed to trial knowing that I could receive 25 years to life
in proson if found guilty.

l

When I first got indicted in cause numbers F08-63532 and F08-63533, I was
informed by my trial counsel that I was charged with third degree felonies with two
enhancement paragraphs on each charge(See: Indictment No.F08-63532 and F08-63533),
but that the D.A. would drop one enhancement paragraph and offer me 20 years on
both offenses if I plead guilty- Mr. Lenox never informed me of a six month state
jail offer. To my knowledge based on information from my trial counsel and the indi-
ctments, l was charged with 3RD degree felonies (See:Indictment No. F08-63532 and l
F08-63533), because the top right hand corner of each indictment reads: "UNL Restraint
U/l7/3RD". This is proof that Mr. Lenox never informed me that I was charged with a
state jail offense- This is why I wanted to go to trial, because I would not accept

the first offer of 20 years offered by my trial counsel,

Sign:{B/\/ M@/`

Bruce William Macon

lof 2

I, Bruce William Macon, TDCJ-ID No.l56833l, being presently incarcerated in
the Coffield Unit of the Texas Department of Criminal Justice, Institutional Divi-
sion in Anderson County, Texas verify and declare under penalty of perjury, that

the foregoing statements are true and correct.

sign: (B/L_/ ML/

Bruce William Macon

Subscribed And Sworn To Before Me, the undersigned authority, on this
of July, 2014.

day

 

Notary Public, State of Texas

 

2 of 2

inhibit uncover Fout
4 (Letcer aran 'rrial counsel, Roger Lem>c)

Attomey and Counsclor_a! Lzl W

` L/‘\_)
LA W OFFICE OF RoGER S. LENOX Ai‘

Thursday, Juiy 26, 2012

Mr- Bennie Ramirez _ \_/IA Eax# 51.2- 427-4122

“"'Posox12487 ' ' "` QMY/@ og%/

Capital Station
A"ustin, TX 78711-2487

Re: State of Texas v. Bruce Macon
Dear Mr. Ramirez:

As |\communicated to Mr. N|acon through his fami|y, l do not have a file
regarding his c`ase. The relevant documents are maintained by the Court.

Therefore, | have no information to mail to him.

Do not hesitate to let me know_ if you have questions or comments

 

CC:

Mr. Bruce l\/|acon ' ` ‘,
#1568331 _

Coffie|d Unit

2661 FM 2054

Tennessee Co|ony, TX 75884

 

v P.0.Box222128 -DALLA§,_`?;EM§ 75222§`2128 j‘isir?¢}é}vfiéi?jjji}@&b:Fh`€§/Mii§$'éi?i'}jj3_0'§§""'"`_

E-MAIL: .&aaa&zw@aa£c_wrz